Citation Nr: 1012586	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-03 376A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a skull fracture.

2.  Entitlement to a compensable rating for anxiety 
neurosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION


The Veteran served on active duty from June 1942 to February 
1944 and from August 1, 1950, to August 29, 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the appeal currently 
resides with the RO in St. Petersburg, Florida.  In 
September 2009, the Board remanded the appeal for additional 
development.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Board remanded the appeal to clarify 
the Veteran's personal hearing request.  In February 2010, 
the Veteran in reply to VA's November 2009 correspondence in 
which he was asked to clarify his personal hearing request, 
notified VA that he wanted a video hearing at the RO in 
Petersburg, Florida.  In its March 2010 Informal Hearing 
Presentation, the Veteran's representative reiterated this 
hearing request.  Accordingly, a remand to schedule the 
requested hearing is required.  See 38 C.F.R. § 20.703 
(2009).

To ensure compliance with due process requirements, this 
appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for 
a video hearing before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

